ACCEPTED
                                                                                         12-14-00366-CR
                                                                             TWELFTH COURT OF APPEALS
                                                                                          TYLER, TEXAS
                                                                                    1/30/2015 4:10:37 PM
                                                                                            CATHY LUSK
                                                                                                  CLERK

                                 NO. 12-14-00366-CR

            ON APPEAL FROM THE 411TH JUDICIAL DISTRICT COURTFILED IN
                        TRINITY COUNTY, TEXAS        12th COURT   OF APPEALS
                                                          TYLER, TEXAS
                           CAUSE NO. 10161-A         1/30/2015 4:10:37 PM
                                                                     CATHY S. LUSK
                                                        TH              Clerk
 ELIJAH BROWN                           § IN THE 12 COURT           OF APPEALS
                                        §
                                        § OF
 vs.                                    §
                                        §
 STATE OF TEXAS                         § TYLER, TEXAS


         MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:
       Now comes Elijah Brown, Appellant in the above styled and numbered cause,
and moves this Court to grant an extension of time to file appellant's brief, pursuant
to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause shows
the following:
       1.      This case is on appeal from the 411th District Court of Trinity County,
Texas.
       2.      The case below was styled the STATE OF TEXAS vs. Elijah Brown,
and numbered 10161-A. Appellant was convicted of Burglary of a Habitation.
       5.      On August 12, 2014, the State filed a Motion to Adjudicate Guilt.
       6.      A hearing was conducted and the allegations of the State’s Motion to
Adjudication were found to be “True”.
       7.      Appellant was assessed a sentence of Twelve (12) years Texas
Department of Criminal Justice-Institutional Division on September 30, 2014.
       8.      Notice of appeal of was mailed on November 4, 2014.
       9.      The appellate brief is presently due on January 30, 2015.
      10.       Appellant requests an extension of time of thirty (30) days from the
present date.
      11.       No extensions to file the brief have been received in this cause.
      12.       Defendant is currently incarcerated.
      13.       Appellant relies on the following facts as good cause for the requested
extension:
      Counsel currently has five pending briefs due before the Court including one
due on February 2, 2014 and is therefore respectfully requesting additional time to
review the records and prepare an adequate brief.
      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this
Court grant this Motion to Extend Time to File Appellant's Brief, and for such other
and further relief as the Court may deem appropriate.

                                                 Respectfully submitted:

                                                   /s/John D. Reeves
                                                 ____________________
                                                 John D. Reeves
                                                 Attorney at Law
                                                 1007 Grant
                                                 Lufkin, Texas 75901
                                                 Phone (936) 632-160
                                                 Fax: (936) 632-1640
                                                 tessabellus@yahoo.com
                                                 SBOT # 16723000
                                                 Counsel for Appellant
                     CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. 10.1 (5), certify that I, the undersigned conferred
with the staff of opposing counsel who indicated that he does not oppose this
motion.
                                            /s/John D. Reeves
                                    ___________________________
                                    John D. Reeves



                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing Appellant’s
Motion to Extend Time to file Appellant’s Brief on this 30th day of January, 2015
forwarded to State’s Attorney, Bennie Schiro, District Attorney, Trinity County,
by electronic service at bennie.schiro@co.trinity.tx.us.


                                            /s/John D. Reeves
                                     __________________________
                                     John D. Reeves
                                     Attorney for Appellant,
                                     Elijah Brown